IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs August 18, 2010

        STATE OF TENNESSEE v. LAWRENCE DAVID RALPH, JR.

              Direct Appeal from the Circuit Court for Warren County
                      No. F-11432    Larry Stanley, Jr., Judge




                 No. M2010-00195-CCA-R3-CD - Filed March 4, 2011


A Warren County Circuit Court jury convicted the appellant, Lawrence David Ralph, Jr., of
violating a habitual traffic offender order; reckless endangerment with a deadly weapon;
driving on a revoked license, fifth offense; evading arrest; and reckless driving. After a
sentencing hearing, the appellant received an effective eight-year sentence. On appeal, he
contends that the evidence is insufficient to support his conviction for reckless endangerment
and that his sentence is excessive. We conclude that the appeal must be dismissed because
we lack jurisdiction in the case.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which D AVID H. W ELLES and
R OBERT W. W EDEMEYER, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, and Trenena Wilcher, McMinnville, Tennessee,
for the appellant, Lawrence David Ralph, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General; Lisa S. Zavogiannis, District Attorney General; and Darrell Julian,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                  I. Factual Background

       In January 2008, the Warren County Grand Jury indicted the appellant for violating
a habitual traffic offender order, a Class E felony; reckless endangerment with a deadly
weapon, a Class E felony; driving on a revoked license, fifth offense, a Class A
misdemeanor; evading arrest, a Class A misdemeanor; and reckless driving, a Class B
misdemeanor. According to the evidence at trial, on November 2, 2007, a police officer from
the McMinnville City Police Department saw the appellant driving a motorcycle recklessly
on High Street. The officer got into his patrol car, began following the appellant, and turned
on his car’s blue lights. The appellant refused to stop and began passing cars dangerously
in heavy traffic. The appellant pulled into a grassy area and tried to crank the motorcycle,
which had stopped working. The officer caught up to the appellant, and the appellant got off
the motorcycle and fled. Shortly thereafter, officers apprehended him in a patch of woods.
The jury convicted the appellant of the five charged offenses.

       During a sentencing hearing, the trial court sentenced the appellant in this case,
number F-11432, to an effective sentence of eight years in confinement. The trial court also
sentenced the appellant in another case, number F-10897. The appellant filed a motion for
new trial, which was denied, and a notice of appeal.

                                                   II. Analysis

       The appellant contends that the evidence is insufficient to support the reckless
endangerment conviction and that his sentence is excessive. However, the record on appeal
contains the judgments of conviction for case number F-10897. None of the judgment of
conviction forms for this case, number F-11432, are in the technical record.1 Rule 3(b),
Tennessee Rules of Appellate Procedure, provides, “In criminal actions an appeal as of right
by a defendant lies from any judgment of conviction entered by a trial court from which an
appeal lies to the Supreme Court or Court of Criminal Appeals . . . on a plea of not guilty.”
This court’s jurisdiction only extends to the review of the final judgments of trial courts.
Tenn. Code Ann. § 16-5-108(a). Because the appellant has failed to include the judgments
of conviction in the appellate record, we do not have jurisdiction in this case and dismiss the
appeal.

                                                III. Conclusion




        1
          Both parties acknowledge in their briefs that the judgment of conviction forms are incorrect in the appellate
record. It is the appellant's duty to prepare a record which conveys a fair, accurate, and complete record on appeal to
enable meaningful appellate review. See Tenn. R. App. P. 24(a). W e are perplexed that the appellant chose to let the
record remain inaccurate and incomplete rather than request permission to supplement the record with the correct
judgment forms pursuant to Rule 24(g), Tennessee Rules of Appellate Procedure.

                                                         -2-
Based upon the record and the parties’ briefs, the appeal is dismissed.


                                           ___________________________________
                                           NORMA McGEE OGLE, JUDGE




                                     -3-